UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6117


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIRONDA LAVYREE SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:09-cr-00020-F-1)


Submitted:   April 10, 2015                   Decided:   May 5, 2015


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sironda Lavyree Sanders, Appellant Pro Se.       Leslie Katherine
Cooley,   Jennifer  P.   May-Parker,   Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sironda Lavyree Sanders appeals the district court’s order

denying   her   motion    for   a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2012).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          See United States v. Sanders, No. 5:09-

cr-00020-F-1 (E.D.N.C. Jan. 8, 2015).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                       2